UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                   -v.-                              21 Cr. 414 (KPF)

DAVON HAWKINS,                                             ORDER

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      The parties are hereby ORDERED to appear for an initial conference on

July 14, 2021, at 10:00 a.m. The conference will proceed by video. Access

instructions will be provided to the parties in advance.

      SO ORDERED.

Dated: July 8, 2021
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge
